Citation Nr: 1705105	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  15-390 55A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for non-Hodgkin's lymphoma.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Nicholas Parisi, Attorney at Law



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to March 1974 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In his October 2015 VA Form 9, the Veteran requested a Board hearing at his local VA office.  In January 2017, he properly withdrew the request.  38 C.F.R. § 20.704.

In November 2013, the RO denied the claims on appeal in a "provisional decision."
At that time, VBA Letters 20-13-05 and 20-13-07 authorized the use of provisional rating decisions that were not subject to appeal, and which were not accompanied by appeal rights.  The RO later denied the claims again in the January 2015 rating decision, which the Veteran properly appealed.  As such, despite the November 2013 rating decision, the claims involving non-Hodgkin's lymphoma, peripheral neuropathy of the bilateral lower extremities, and COPD were not previously finally denied and are to be considered without regard to whether new and material evidence has been received.  The claim for diabetes mellitus, however, has been captioned as one requiring new and material evidence in light of an April 2009 prior final rating decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In September 2013, the Veteran reported receiving treatment for the disorders on appeal from two primary care physicians, Dr. E-D for over 20 years from 1974 until 2001, and Dr. D. for over 15 years since 2001.  The RO did not make any attempt to obtain these records, and the file currently contains only a few pages of isolated reports from these physicians.  These records must be requested prior to appellate adjudication.

In addition, the Veteran contends that the disorders on appeal are related to herbicide exposure in Thailand.  VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in Thailand.  VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1.  VBA has indicated that if a Veteran's military occupational specialty (MOS) or unit is one that regularly had contact with the base perimeter, such as security police and dog handlers, there was a greater likelihood of exposure to commercial pesticides, including herbicides.

The Veteran's service records show that he served at Udorn Royal Thai Air Force Base from July 14, 1966 to July 15, 1967, during the Vietnam Era.  He reports that the performance of his duties as an inventory management supervisor required frequent contact with the base perimeter.  In support, he submitted a November 2012 buddy statement of E.B. indicating contact with the base perimeter during night patrol duties for the storage warehouse.  He also reports that his dwelling was 30 feet from the base perimeter, and that he witnessed aerial and hand-spraying along the perimeter regularly.  He submitted a November 2012 buddy statement of M.G. corroborating the accounts of spraying.

The Joint Services Records Research Center (JSRRC) has not been contacted to verify the contentions of herbicide exposure.  Such development is indicated based on the Veteran's service records, as well as the information he has provided regarding contact with the base perimeter.  M21-1, IV.ii.1.H.5.b.  

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must contact the Veteran and request that he provide any authorization forms necessary to obtain records from Dr. E-D from 1974 until 2001, and Dr. D. since 2001, as identified in his September 2013 letter.

2.  Based on all available information, attempt to verify the whether the Veteran was exposed to herbicides in Thailand (to include at Udorn RTAFB) through the U.S. Army Joint Services Records Research Center (JSRRC), in accordance with M21.IV.ii.1.H.5.b  The Veteran should be notified of any negative results of these efforts.  All notice provided, requests made, actions taken, and records and responses received must be documented in the record.

3.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

